COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:             01-20-00732-CV
Trial Court Cause
Number:                   19-DCV-258782
Style:                    Umuoji Improvement Union (North America), Inc., a Nebraska corporation
                          v Umuoji Improvement Union ( North America), Inc., Massachusetts Corporation
Date motion filed*:       April 5, 2022
Type of motion:           Motion for Extension of Time
Party filing motion:      Appellee
Document to be filed:     Response to March 8, 2022 Order

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           4/5/2022
         Number of previous extensions granted:       0
         Date Requested:                              4/26/2022

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 4/26/2022
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Peter Kelly
                           Acting individually         Acting for the Court


Date: April 7, 2022